Case 4:20-cv-04025-BAB Document 26                Filed 06/02/21 Page 1 of 1 PageID #: 1233




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION
ADOLFO MARTINEZ                                                                        PLAINTIFF

vs.                                  Civil No. 4:20-cv-04025

COMMISSIONER, SOCIAL                                                                 DEFENDANT
SECURITY ADMINISTRATION

                                        JUDGMENT

       For reasons stated in the memorandum opinion of this date, I hereby reverse the decision

of the Commissioner and remand this case for further consideration pursuant to sentence four of

42 U.S.C. § 405(g).

       If Plaintiff wishes to request an award of attorney's fees and costs under the Equal Access

to Justice Act (EAJA) 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after

the judgment becomes "not appealable" i.e., thirty (30) days after the sixty (60) day time for appeal

has ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.Ct. 2625 (1993); 28 U.S.C. §§

2412(d)(1)(B),(d)(2)(G).

       IT IS SO ORDERED this 2nd day of June 2021.


                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE
